Exhibit 10.1
 
MUTUAL TERMINATION OF INDEPENDENT CONTRACTOR AGREMENT
 
July 22, 2014


 This Mutual Termination of Independent Contractor Agreement (the “Agreement”)
is between STW Resources Holding Corp., a Nevada corporation, located at 3424 S
CR 1192, Midland, Texas 79706 (the “Company”), and Audry Lee Maddox,  who
resides at 5512 Los Patios, Midland, Texas 79707 (the “Contractor”).


WHEREAS, Company and Contractor entered into a series of Independent Contractor
Agreement – Cash Compensation agreements, the latest beginning January 01, 2013
and ending December 31, 2013, a copy of which is attached as Exhibit A to this
Agreement (the “Independent Contractor Agreements”), whereby Contractor served
as the Company’s Chief Operating Officer;


                WHEREAS, the Company was financially unable to pay all of
Contractor’s cash compensation of $12,500.00 per month under the Independent
Contractor Agreements, the total amount of which accrued as of June 30, 2014 is
$245,500.00 (“Back Pay”), as set forth in Exhibit B to this Agreement, Unpaid
Cash Compensation Schedule;


WHEREAS, Contractor has accrued Director’s Compensation of $37,500.00 through
June 30, 2014, which is to be paid as directed by the Board of Directors to all
Directors, either in cash or stock of the Company (the “Accrued Director
Compensation”), as the Board so determines in its sole discretion, pursuant to
the Board of Directors Appointment Agreement signed by Contractor on June 12,
2013, a copy of which is attached as Exhibit C to this Agreement (the “Director
Agreement”); and


WHEREAS, contemporaneous with the signing of this Agreement, Contractor desires
to tender his resignation as Chief Operating Officer of the Company, as an
officer or manager of the Company’s wholly or partially owned subsidiaries and
as a Director of the Company, all of which are to be effective June 30, 2014.


THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which from company is acknowledged and accepted by Contractor, it is agreed as
follows:


1.           Contractor resigns his positions as Chief Operating Officer and as
a Director of the Company, effective June 30, 2014, together with any officer,
manager or director positions which Contractor may hold with any of Company’s
wholly owned or partially owned subsidiaries.  Contractor will sign and deliver
to the Company his officer and manager resignations in the form of Exhibit D-1,
Audry Lee Maddox Resignation of Officer and Manager Positions with STW Resources
Holding Corp. and its Subsidiaries, attached hereto, and will sign and deliver
to the Company his director resignation in the form of Exhibit D-1, Audry Lee
Maddox Resignation as Director of STW Resources Holding Corp. attached hereto.


2.           Company accepts and confirms Contractor’s resignations of his
officer, manager and director positions with the Company, effective June 30,
2014.


3.           Starting as of July 1, 2014, neither Company nor any of Company’s
wholly or partially owned subsidiaries shall have any further obligation under
the Independent Contractor Agreements, the Director Agreement or any other
informal agreements, if such exist, to pay Contractor any manner of compensation
(salary, stock or profit sharing, etc.) or benefits (car allowance, health
benefits, cell phone, etc.). Contractor specifically waives payment of same and
discharges Company of any further obligation to pay same, and in lieu thereof,
any payments to Contractor shall be paid solely thereafter under the payment
terms of this Agreement.
 

Mutual Termination of Independent Contractor Agreement

 

Initials: ______ (Company)    ______ (Contractor)  Page 1 

 
 
 

--------------------------------------------------------------------------------

 



4.           As additional consideration to Contractor (the “Additional
Consideration”), the Company will: (a) assign any of its rights in Contractor’s
membership in Ranchland County Club of Midland, Texas (currently held under
Company’s and Contractor’s name jointly) to Contractor in his sole name; and (b)
issue to Contractor as severance compensation one million, five hundred thousand
(1,500,000) shares of the Company’s restricted Common Stock, to be issued on or
before 30 days after the date that Contractor executes this Agreement and
delivers to Company Contractor’s written resignations, set forth in Exhibits D-1
and D-2, for which Contractor will not be required to provide any future
services to the Company as an officer of the Company,  as an officer or manager
of any of the Company’s subsidiaries or as a director of the Company.


5.           Upon the execution of this Agreement and for a minimum of ninety
days thereafter, the Company shall diligently apply and use its best efforts to
remove Contractor from any and all personal guarantees or other guarantees of
the Company’s financial obligations for which Contractor is a guarantor; and, to
the extent that there remains any unreleased guaranty obligations, the Company,
at its own expense, shall defend, indemnify and hold harmless Contractor from
any guaranty obligations that are not released and remain in full force and
effect.


6.           With regard to Contractor’s personally incurred travel expenses and
miscellaneous expenses, accrued on or before June 25, 2014 on behalf of the
Company that remain unreimbursed as of the date of this Agreement, upon
submission of proof of such accrued expense payments (such proof having been
submitted on or before July 30, 2014), the Company will reimburse Contractor for
such personally incurred Company-related expenses on or before August 15, 2014.


7.           With regard to Contractor’s Back Pay, the Company agrees to pay the
Back Pay to Contractor over a thirty-six (36) month period following the
execution of this Agreement, with the Company making minimum monthly payments of
$5,000.00 per month, beginning on August 1, 2014.  With regard to the Accrued
Director Compensation, the payment of it shall be subject to approval by the
Company’s Board of Directors at the meeting where all Directors’ compensation
for 2014 is approved or modified and paid in cash or the Company’s shares of
common stock in the sole discretion of the Board of Directors which Board shall
treat Contractor in the same manner as all of the other Directors of the
Company.


8.           Contractor represents and warrants to Company, that as seven
business days after the date of complete execution of the Agreement, Contractor
has or will have turned over to Company all tangible company information and
documents, both physical information and documents and all electronic versions
thereof, as well as has or will have given all login information and passwords
to Company with regard to any online information or services websites.  On or
before seven business days after the date of the complete execution of this
Agreement, Contractor will provide his laptop and/or desktop computer or “cloud”
offline storage accounts to a third party information technology (IT) firm in
Midland, Texas designated by the Company (and at the Company’s expense) to
download and copy all Company information and company emails and delete such
files from Contractor’s laptop, desktop or cloud storage accounts.  Contractor
may be present along with a designated Company representative to verify that
only Company related matters are downloaded/copied/deleted.  Failure or refusal
of Contractor to comply with this Section 8 shall give the Company the right to
proceed with enforcing noncompliance by judicial means if necessary,
notwithstanding any other release language in this Agreement.


9.           Dispute Resolution.  The parties agree that any civil suit, action,
or proceeding between Contractor (and Contractor’s attorneys, successors, and
assigns) and the Company (and its affiliates, shareholders, directors, officers,
executives, members, agents, successors, attorneys, and assigns) relating in any
manner whatsoever to this Agreement shall be brought in either the United States
District Court for the Western District of Texas or in a Texas state court in
the County of Midland, state of Texas and that the parties shall submit to the
jurisdiction of such court.  The parties irrevocably waive, to the fullest
extent permitted by law, any objection they may have to the laying of venue for
any such suit, action or proceeding brought in such court.



Mutual Termination of Independent Contractor Agreement

 

Initials: ______ (Company)    ______ (Contractor)  Page 2 

 
 
 

--------------------------------------------------------------------------------

 



10.           This Agreement is intended to be the final, complete, and
exclusive statement of the terms of the Parties’ mutual termination of the
Independent Contractor Agreements, and may not be contradicted by evidence of
any prior or contemporaneous statements or agreements, except for the terms and
agreements specifically referenced herein (including Exhibit A, the Independent
Contractor’s Agreement, and Exhibit C, the Director Agreement).  Notwithstanding
Contractor’s resignation as a director, paragraphs 4.1 and 4.2 (Confidential
Information), 4.3 (License and Assignment of Rights) and 4.4 (Noncompetition and
Nonsolicitation) of the Director Agreement expressly survive Contractor’s
resignation as a director of the Company and are governed by the terms of the
Director Agreement.


11.           Contractor further agrees to reasonably cooperate with Company in
entering into and signing any other documents necessary to effectuate the
purposes of this Agreement.


12.           This Agreement may not be amended except by a writing signed by
Contractor and by a duly authorized representative of the Company.  Delay or
failure of either party to exercise any right under this Agreement shall not
constitute a waiver of such right by such party.


13.           Contractor agrees that Contractor will not assign any rights or
obligations under this Agreement (other than by operation of law), except the
ownership rights in any shares of common stock to be issued to Contractor,
except as may be restricted by the securities laws of the United States or any
Shareholder Agreement applicable to all common stock shareholders.


14.           If any provision of this Agreement shall be held by a court or
arbitrator to be invalid, unenforceable, or void, such provision shall be
enforced to fullest extent permitted by law, and the remainder of this Agreement
shall remain in full force and effect. In the event that the time period or
scope of any provision is declared by a court or arbitrator of competent
jurisdiction to exceed the maximum time period or scope that such court or
arbitrator deems enforceable, then such court or arbitrator shall reduce the
time period or scope to the maximum time period or scope permitted by law.


15.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas.


16.           This Agreement shall be construed as a whole, according to its
fair meaning, and not in favor of or against any party.  Captions are used for
reference purposes only and should be ignored in the interpretation of the
Agreement.


17.           Binding Agreement:  Each party represents and warrants to the
other that the person(s) signing this Agreement below has authority to bind the
party to this Agreement and that this Agreement legally binds both the Company
and Contractor.  This Agreement is binding upon and benefit the parties and
their heirs, administrators, executors, successors and permitted assigns.  To
the extent that the practices, policies, or procedures of the Company, now or in
the future, are inconsistent with the terms of this Agreement, the provisions of
this Agreement shall control.


18.           Contractor acknowledges Contractor has had the opportunity to
consult legal counsel concerning this Agreement, that Contractor has read and
understands the Agreement, that Contractor is fully aware of its legal effect,
and that Contractor has entered into it freely based on Contractor’s own
judgment and not on any representations or promises other than those contained
in this Agreement.



Mutual Termination of Independent Contractor Agreement

 

Initials: ______ (Company)    ______ (Contractor)  Page 3 

 
 
 

--------------------------------------------------------------------------------

 



19.           This Agreement may be signed in multiple counterparts.  The
transmission by facsimile machine or by scanned e-mail of the signed document
shall be considered the equivalent of an original signature by the sending
Party, and accepted as such by the receiving Party.


SIGNED, effective July 22, 2014


Company: STW Resources Holding Corp.
 
By:  ____________________


Stanley T. Weiner, its CEO
 


Contractor: Audry Lee Maddox
 
X. _____________________
 
Audry Lee Maddox
 
 
 
Mutual Termination of Independent Contractor Agreement

 

Initials: ______ (Company)    ______ (Contractor)  Page 4 

 

 